Office ofthe Attorney General
                                              KEN I'AXTON


May 29, 2015                                                                                    RECEIVED
                                                                                                 JUN -1 20)5

^ ,    c . , n, ,                                                                           SECOND DISTRICT OF TEXAS
Debra bpisak, Clerk                                                                           DEBRaspjsak, clerk
Second Court of Appeals
401 W. Belknap Suite 9000
Fort Worth, Texas 76196


Re:   Dale Roy Slaven                                         02-10-00421R
                                                                     THRU
                                                              02-1000427-CR




Dear Clerk-

Enclosed please find the original court records for the above named appellants,
which I am returning to the Court. Please indicate the date of receipt on the
enclosed copy of this letter and return it to me in the enclosed postpaid
addressed envelope.

Thank you for your attention to this matter.


Sincerely,




Nelda T. Garcia, Records Clerk
Office of the Attorney General
Criminal Appeals Division
(512) 463-3321




Post Office box 12548, Austin, Texas 787U-2548 tel: (512)463-2100 web: www.oag.state.tx.us
                        AnEqualEmployment Opportunity Employer - Printedmi RecycledI'aper
                            O FFICE ofthe ATTORNEY GENERA L
                                             GREG ABBOTT



May 29, 2015

                                                                                                RECEIVED
Debra Spisak, Clerk                                                                              JUN -1 2015
Second Court of Appeals                                                                        COURT OF APPEALS
401 W. Belknap Suite 9000                                                                   SECOND DISTRICT OF TEXAS
                                                                                              DEBRA SPISAK. CLEPi^
Fort Worth, Texas 76196


Re:   Dale Roy Slaven                                                    02-10-00413-CR
                                                                             THUR
                                                                         02-10-00420-CR




Dear Clerk:

Enclosed please find the original court records for the above named appellants,
which I am returning to the Court. Please indicate the date of receipt on the
enclosed copy of this letter and return it to me in the enclosed postpaid
addressed envelope.

Thank you for your attention to this matter.


Sincerely,




Nelda T. Garcia, Records Clerk
Office of the Attorney General
Criminal Appeals Division
(512) 463-3321




post Office Box 12548, Austin, Texas 78711-2548 tel: (512)463-2100 web: www.oag.state.tx.us
                        AnEqualEmployment Opportunity Employer • Printed on RecycledPaper